Exhibit 10.1

 

Omnicell, Inc.

Amended and Restated Severance Benefit Plan

Section 1.                                          Introduction.

The Amended and Restated Omnicell, Inc. Severance Benefit Plan (the “Plan”) is
established effective May 2, 2007 (the “Effective Date”). The purpose of the
Plan is to provide for the payment of severance benefits to certain eligible
employees of Omnicell, Inc. (the “Company”) and Company affiliates, if any, that
have been designated by the Company on the attached Appendix A as eligible to
participate in the Plan (each such affiliate, an “Employer” and all such
affiliates collectively, the “Employers”) whose employment with the Company or
an Employer is involuntarily terminated and who meets the eligibility criteria
set forth in Section 2(a) below. This Plan shall supersede any severance benefit
plan, policy or practice previously maintained by the Company or any Employer.
This Plan document also is the Summary Plan Description for the Plan.

Section 2.                                          Eligibility For Benefits.

(a)                                  General Rules.  Subject to the requirements
set forth in this Section, the Company will grant severance benefits under the
Plan to Eligible Employees.

(1)                                 Definition of “Eligible Employee.” For
purposes of this Plan, an Eligible Employee is a full-time regular hire employee
of the Company or any Employer, who is notified by the Company in writing that
he or she is eligible for participation in the Plan and (i) whose employment is
involuntarily terminated by the Company or an Employer without Cause (as defined
in Section 2(c) below); or (ii) whose employment is terminated as a result of a
reduction-in-force; or (iii) who is selected by the Plan Administrator in its
sole discretion to receive the benefits set forth herein. The determination of
whether an employee is an Eligible Employee shall be made by the Company, in its
sole discretion, and such determination shall be binding and conclusive on all
persons. For purposes of this Plan, full-time regular hire employees are those
employees who are regularly scheduled to work at least thirty-two (32) hours per
week. Regular hire employees who are regularly scheduled to work fewer than
thirty-two (32) hours per week and temporary employees are not eligible for
severance benefits under the Plan.

(2)                                 In order to be eligible to receive any
benefits under the Plan, an Eligible Employee must remain on the job until his
or her date of termination as scheduled by the Company.

(3)                                 In order to be eligible to receive any
benefits under the Plan, an Eligible Employee also must execute a general waiver
and release in substantially the form attached hereto as Exhibit A, Exhibit B or
Exhibit C, as appropriate, or as may be updated by the Company from time to
time, and such release must become effective in accordance with its terms. The
Company, in its discretion, may modify the form of the required release to
comply with applicable law and shall determine the form of the required release,
which may be incorporated into a termination agreement or other agreement with
the Eligible Employee.

1


--------------------------------------------------------------------------------


(b)                                  Exceptions to Benefit Entitlement.  An
employee, including an employee who otherwise is an Eligible Employee, will not
receive benefits under the Plan (or will receive reduced benefits under the
Plan) in the following circumstances, as determined by the Company in its sole
discretion:

(1)                                 The employee has executed an individually
negotiated employment contract or agreement with the Company or an Employer
relating to severance benefits that is in effect on his or her termination date,
and the employee has not elected in writing to the Company’s Vice President of
Human Resources (or such other Company officer as the Company may direct in
writing) as of employee’s termination date to be governed solely by this Plan,
in which case such employee’s severance benefit, if any, shall be governed by
the terms of such individually negotiated employment contract or agreement and
shall be governed by this Plan only to the extent that the reduction pursuant to
Section 3(c) below does not entirely eliminate benefits under this Plan.

(2)                                 The employee voluntarily terminates
employment with the Company or an Employer. Voluntary terminations include, but
are not limited to, resignation, retirement or failure to return from a leave of
absence on the scheduled date.

(3)                                 The employee voluntarily terminates
employment with the Company or an Employer in order to accept employment with
another entity that is wholly or partly owned (directly or indirectly) by the
Company or an affiliate of the Company.

(4)                                 The employee is offered an identical or
substantially equivalent or comparable position with the Company or an affiliate
of the Company. For purposes of the foregoing, a “substantially equivalent or
comparable position” is one that offers the employee substantially the same
level of base salary and does not require a relocation of the employee’s place
of employment by more than fifty (50) miles from its previous location.

(5)                                 The employee is offered immediate
reemployment by a successor to the Company or an affiliate of the Company or by
a purchaser of its assets, as the case may be, following a change in ownership
of the Company or an Employer or a sale of substantially all of the assets of a
division or business unit of the Company or an Employer. For purposes of the
foregoing, “immediate reemployment” means that the employee’s employment with
the successor to the Company or an affiliate of the Company or the purchaser of
its assets, as the case may be, results in uninterrupted employment such that
the employee does not incur a lapse in pay as a result of the change in
ownership of the Company or an Employer or the sale of its assets.

(6)                                 The employee is offered immediate
reemployment by a third party entity to whom the Company or an affiliate of the
Company has outsourced or otherwise transferred the employee’s job
responsibilities. For purposes of the foregoing, “immediate reemployment” means
that the employee’s employment with the third party entity to whom the
employee’s job responsibilities have been outsourced or otherwise transferred,
as the case may be, results in uninterrupted employment such that the employee
does not incur a lapse in pay as a result of the outsourcing or other transfer.

2


--------------------------------------------------------------------------------


(7)                                 The employee is rehired by the Company or an
affiliate of the Company prior to the date benefits under the Plan are scheduled
to commence.

(8)                                 The employee does not confirm in writing
that he or she is and shall remain subject to the Company’s Proprietary
Information and Inventions Agreement.

(9)                                 Following notification of involuntary
termination by the Company, the employee does not satisfactorily perform his or
her assigned job duties until the date set by the Company or an Employer for the
termination of employment.

(c)                                  An involuntary termination without “Cause”
means an involuntary termination of an employee’s employment by the Company or
an Employer other than for one of the following reasons:

(1)                                 an intentional action or intentional failure
to act by the employee that was performed in bad faith;

(2)                                 an employee’s intentional refusal or
intentional failure to act in accordance with any lawful and proper direction or
order of his or her superiors;

(3)                                 an employee’s habitual neglect of the duties
of employment, which may include a failure to perform her or her job duties
satisfactorily;

(4)                                 an employee’s indictment, charge, or
conviction of a felony or any crime involving moral turpitude, or participation
in any act of theft or dishonesty, regardless of whether such act has had or
could reasonably be expected to have a material detrimental effect on the
business of the Company or an Employer; or

(5)                                 an employee’s violation of any material
provision of the Company’s Proprietary Information and Inventions Agreement or
violation of any material provision of any other written Company or Employer
policy or procedure.

Section 3.                                          Amount Of Benefit.

(a)                                  Severance Benefits.  Subject to the
exceptions set forth in Section 2(b), severance benefits under the Plan, if any,
shall be provided to Eligible Employees described in Section 2(a) in the amount
provided in Appendix B.

(b)                                  Additional Benefits.  Notwithstanding the
foregoing, the Company may, in its sole discretion, provide benefits in addition
to those benefits set forth in Section 3(a) to Eligible Employees and the
provision of any such benefits to an Eligible Employee shall in no way obligate
the Company to provide such benefits to any other Eligible Employee or to any
other employee, even if similarly situated.

(c)                                  Certain Reductions.  The Company, in its
sole discretion, shall have the authority to reduce an Eligible Employee’s
severance benefits, in whole or in part, by any other severance benefits, pay in
lieu of notice, or other similar benefits payable to the Eligible Employee by
the Company or an affiliate of the Company that become payable in connection

3


--------------------------------------------------------------------------------


with the Eligible Employee’s termination of employment pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act, the California Plant Closing Act, or
any other similar state law, (ii) a written employment or severance agreement
with the Company or an Employer of the Company, or (iii) any Company or Employer
policy or practice providing for the Eligible Employee to remain on the payroll
for a limited period of time after being given notice of the termination of the
Eligible Employee’s employment, and the Plan Administrator shall so construe and
implement the terms of the Plan; provided, however, that notwithstanding the
foregoing and any other provision in the Plan to the contrary, such reduction
shall in no event reduce the cash severance benefits provided under this Plan to
less than one (1) week of Base Salary (as such term is defined in Appendix B).
The Company’s decision to apply such reductions to the severance benefits of one
Eligible Employee and the amount of such reductions shall in no way obligate the
Company to apply the same reductions in the same amounts to the severance
benefits of any other Eligible Employee, even if similarly situated. In the
Company’s sole discretion, such reductions may be applied on a retroactive
basis, with severance benefits previously paid being re-characterized as
payments pursuant to the Company’s statutory obligation.

Section 4.                                          Company Property.

(a)                                  Return of Company Property.  Except as
provided in Section 4(b) below, an Eligible Employee will not be entitled to any
severance benefit under the Plan unless and until the Eligible Employee returns
all Company Property. For this purpose, “Company Property” means all Company
and/or Employer documents (and all copies thereof) and other Company and/or
Employer property which the Eligible Employee had in his or her possession at
any time, including, but not limited to, Company and/or Employer files, notes,
drawings records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, leased vehicles,
computers, facsimile machines, mobile telephones, servers), credit cards, entry
cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential information of the Company
and/or an Employer (and all reproductions thereof in whole or in part). As a
condition to receiving benefits under the Plan, Eligible Employees must not make
or retain copies, reproductions or summaries of any such Company or Employer
property. In the Company’s sole discretion, the Company may determine the value
of any unreturned Company property and deduct the value of such property from
any severance benefits otherwise owed to the employee under this Plan.

(b)                                  Retention of Certain Company Equipment. 
Notwithstanding the provisions of Section 4(a), the Company and an Eligible
Employee may agree to allow the Eligible Employee to retain certain Company or
Employer equipment (e.g., laptops, printers, facsimile machines, copiers, etc.)
(“Company Equipment”) for his or her personal use following the Eligible
Employee’s termination of employment. As a condition to retaining any Company
Equipment, the Eligible Employee must execute a general waiver and release in
substantially the form attached hereto as Exhibit A, Exhibit B or Exhibit C, as
appropriate, and such release must become effective in accordance with its
terms. The Eligible Employee acknowledges that the Eligible Employee will have
imputed income related to the retention of any Company

4


--------------------------------------------------------------------------------


Equipment. The Eligible Employee will follow all Company instructions as to the
return and/or deletion of any Company information contained on the Company
Equipment.

Section 5.                                          Time Of Payment And Form Of
Benefit.

All cash severance benefits under the Plan shall be paid in a single lump sum as
soon as administratively practicable following the Eligible Employee’s
satisfaction of all of the requirements set forth in Sections 2(a) and 4(a). All
payments under the Plan will be subject to applicable withholding for federal,
state and local taxes. If an Eligible Employee is indebted to the Company at his
or her termination date, the Company reserves the right to offset any severance
payments under the Plan by the amount of such indebtedness. Additionally, if an
Eligible Employee is subject to withholding for taxes related to any non-Plan
benefits, including but not limited to any imputed income related to the use of
Company vehicles for personal travel, or imputed income related to retention of
Company Equipment, the Company may offset any severance payments under the Plan
by the amount of such withholding taxes.

Section 6.                                          Reemployment.

In the event of an Eligible Employee’s reemployment by the Company or an
Employer or other affiliate of the Company or by a company to whom the
employee’s job responsibilities have been outsourced or otherwise transferred
during the period of time in respect of which severance benefits pursuant to
Sections 3(a) and 3(b) have been paid, the Company, in its sole and absolute
discretion, may require such Eligible Employee to repay to the Company all or a
portion of such severance benefits as a condition of reemployment.

Section 7.                                          Right To Interpret Plan;
Amendment And Termination.

(a)                                  Exclusive Discretion.  The Plan
Administrator (as defined in Section 10(a) herein) shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

(b)                                  Amendment or Termination.  The Company
reserves the right to amend or terminate this Plan (including Appendix A and
Appendix B) or the benefits provided hereunder at any time; provided, however,
that no such amendment or termination shall adversely affect the right to any
unpaid benefit of any Eligible Employee whose termination date has occurred
prior to amendment or termination of the Plan. Any action amending or
terminating the Plan shall be in writing and executed by the Chief Executive
Officer or the Chief Financial Officer of the Company.

Section 8.                                          No Implied Employment
Contract.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or an Employer or (ii) to interfere
with the right of the

5


--------------------------------------------------------------------------------


Company or an Employer to discharge any employee or other person at any time,
with or without cause, which right is hereby reserved.

Section 9.                                          Legal Construction.

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California (without
regard to principles of conflict of laws).

Section 10.                                   Claims, Inquiries And Appeals.

(a)                                  Applications for Benefits and Inquiries. 
Any application for benefits, inquiries about the Plan or inquiries about
present or future rights under the Plan must be submitted to the Plan
Administrator in writing by an applicant (or his or her authorized
representative). The Plan Administrator is:

Omnicell, Inc.

Attn: Human Resources Manager

1201 Charleston Road

Mountain View, CA 94043

(b)                                  Denial of Claims.  In the event that any
application for benefits is denied in whole or in part, the Plan Administrator
must provide the applicant with written or electronic notice of the denial of
the application, and of the applicant’s right to review the denial. Any
electronic notice will comply with the regulations of the U.S. Department of
Labor. The notice of denial will be set forth in a manner designed to be
understood by the applicant and will include the following:

(1)                                 the specific reason or reasons for the
denial;

(2)                                 references to the specific Plan provisions
upon which the denial is based;

(3)                                 a description of any additional information
or material that the Plan Administrator needs to complete the review and an
explanation of why such information or material is necessary; and

(4)                                 an explanation of the Plan’s review
procedures and the time limits applicable to such procedures, including a
statement of the applicant’s right to bring a civil action under Section 502(a)
of ERISA following a denial on review of the claim, as described in Section
10(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of

6


--------------------------------------------------------------------------------


the extension will be furnished to the applicant before the end of the initial
ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c)                                  Request for a Review. Any person (or that
person’s authorized representative) for whom an application for benefits is
denied, in whole or in part, may appeal the denial by submitting a request for a
review to the Plan Administrator within sixty (60) days after the application is
denied. A request for a review shall be in writing and shall be addressed to:

Omnicell, Inc.

Attn: Vice President, Human Resources

1201 Charleston Road

Mountain View, CA 94043

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d)                                  Decision on Review.  The Plan Administrator
will act on each request for review within sixty (60) days after receipt of the
request, unless special circumstances require an extension of time (not to
exceed an additional sixty (60) days), for processing the request for a review.
If an extension for review is required, written notice of the extension will be
furnished to the applicant within the initial sixty (60) day period. This notice
of extension will describe the special circumstances necessitating the
additional time and the date by which the Plan Administrator is to render its
decision on the review. The Plan Administrator will give prompt, written or
electronic notice of its decision to the applicant. Any electronic notice will
comply with the regulations of the U. S. Department of Labor. In the event that
the Plan Administrator confirms the denial of the application for benefits in
whole or in part, the notice will set forth, in a manner calculated to be
understood by the applicant, the following:

(1)                                 the specific reason or reasons for the
denial;

(2)                                 references to the specific Plan provisions
upon which the denial is based;

7


--------------------------------------------------------------------------------


(3)                                 a statement that the applicant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to his or her claim;
and

(4)                                 a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA.

(e)                                  Rules and Procedures.  The Plan
Administrator will establish rules and procedures, consistent with the Plan and
with ERISA, as necessary and appropriate in carrying out its responsibilities in
reviewing benefit claims. The Plan Administrator may require an applicant who
wishes to submit additional information in connection with an appeal from the
denial of benefits to do so at the applicant’s own expense.

(f)                                    Exhaustion of Remedies.  No legal action
for benefits under the Plan may be brought until the applicant (i) has submitted
a written application for benefits in accordance with the procedures described
by Section 10(a) above, (ii) has been notified by the Plan Administrator that
the application is denied, (iii) has filed a written request for a review of the
application in accordance with the appeal procedure described in Section 10(c)
above, and (iv) has been notified that the Plan Administrator has denied the
appeal. Notwithstanding the foregoing, if the Plan Administrator does not
respond to an applicant’s claim or appeal within the relevant time limits
specified in this Section 10, the applicant may bring legal action for benefits
under the Plan pursuant to Section 502(a) of ERISA.

Section 11.                                   Basis Of Payments To And From
Plan.

The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company. An Eligible Employee’s right to
receive payments under the Plan is no greater than that of the Company’s
unsecured general creditors. Therefore, if the Company were to become insolvent,
the Eligible Employee might not receive benefits under the Plan.

Section 12.                                   Other Plan Information.

(a)                                  Employer and Plan Identification Numbers.
The Employer Identification Number assigned to the Company (which is the “Plan
Sponsor” as that term is used in ERISA) by the Internal Revenue Service is
94-3166458. The Plan Number assigned to the Plan by the Plan Sponsor pursuant to
the instructions of the Internal Revenue Service is 510.

(b)                                  Ending Date for Plan’s Fiscal Year and Type
of Plan.  The date of the end of the fiscal year for the purpose of maintaining
the Plan’s records is December 31. The Plan is a welfare benefit plan.

(c)                                  Agent for the Service of Legal Process. 
The agent for the service of legal process with respect to the Plan is:

8


--------------------------------------------------------------------------------


Omnicell, Inc.

Attn: Corporate Secretary

1201 Charleston Road

Mountain View, CA 94043

(d)                                  Plan Sponsor and Administrator.  The Plan
Sponsor and the “Plan Administrator” of the Plan is:

Omnicell, Inc.

Attn: Vice President, Human Resources

1201 Charleston Road

Mountain View, CA 94043

The Plan Sponsor’s and Plan Administrator’s telephone number is (650) 251- 6100.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

Section 13.                                   Statement Of ERISA Rights.

Participants in this Plan are entitled to certain rights and protections under
ERISA. If you are an Eligible Employee, you are considered a participant in the
Plan and, under ERISA, you are entitled to:

(a)                                  Receive Information About Your Plan and
Benefits

(1)                                 Examine, without charge, at the Plan
Administrator’s office and at other specified locations, such as worksites, all
documents governing the Plan and a copy of the latest annual report (Form 5500
Series), if applicable, filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Employee Benefits Security
Administration;

(2)                                 Obtain, upon written request to the Plan
Administrator, copies of documents governing the operation of the Plan and
copies of the latest annual report (Form 5500 Series), if applicable, and an
updated (as necessary) Summary Plan Description. The Administrator may make a
reasonable charge for the copies; and

(3)                                 Receive a summary of the Plan’s annual
financial report, if applicable. The Plan Administrator is required by law to
furnish each participant with a copy of this summary annual report.

(b)                                  Prudent Actions by Plan Fiduciaries.  In
addition to creating rights for Plan participants, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan. The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

9


--------------------------------------------------------------------------------


(c)                                  Enforce Your Rights.  If your claim for a
Plan benefit is denied or ignored, in whole or in part, you have a right to know
why this was done, to obtain copies of documents relating to the decision
without charge, and to appeal any denial, all within certain time schedules as
set forth in detail in Section 10 herein.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court and you are not required to follow the claims
procedure set forth in Section 10 herein. In such a case, the court may require
the Plan Administrator to provide the materials and pay you up to $110 a day
until you receive the materials, unless the materials were not sent because of
reasons beyond the control of the Plan Administrator.

If you have completed the claims and appeals procedure described in Section 10
and have a claim for benefits which is denied or ignored, in whole or in part,
you may file suit in a state or Federal court.

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

(d)                                  Assistance with Your Questions.  If you
have any questions about the Plan, you should contact the Plan Administrator. If
you have any questions about this statement or about your rights under ERISA, or
if you need assistance in obtaining documents from the Plan Administrator, you
should contact the nearest office of the Employee Benefits Security
Administration, U. S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration or accessing its website at
http://www.dol.gov/ebsa/.

Section 14.                                   General Provisions.

(a)                                  Notices.  Any notice, demand or request
required or permitted to be given by either the Company or an Eligible Employee
pursuant to the terms of this Plan shall be in writing and shall be deemed given
when delivered personally or deposited in the U.S. mail, First Class with
postage prepaid, and addressed to the parties, in the case of the Company, at
the address set forth in Section 12(d) and, in the case of an Eligible Employee,
at the address as set forth in the Company’s employment file maintained for the
Eligible Employee as previously furnished by the Eligible Employee or such other
address as a party may request by notifying the other in writing.

(b)                                  Transfer and Assignment. The rights and
obligations of an Eligible Employee under this Plan may not be transferred or
assigned without the prior written consent of

10


--------------------------------------------------------------------------------


the Company. This Plan shall be binding upon any person who is a successor by
merger, acquisition, consolidation or otherwise to the business formerly carried
on by the Company without regard to whether or not such person or entity
actively assumes the obligations hereunder.

(c)                                  Waiver.  Any party’s failure to enforce any
provision or provisions of this Plan shall not in any way be construed as a
waiver of any such provision or provisions, nor prevent any party from
thereafter enforcing each and every other provision of this Plan. The rights
granted the parties herein are cumulative and shall not constitute a waiver of
any party’s right to assert all other legal remedies available to it under the
circumstances.

(d)                                  Severability.  Should any provision of this
Plan be declared or determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.

(e)                                  Section Headings.  Section headings in this
Plan are included for convenience of reference only and shall not be considered
part of this Plan for any other purpose.

Section 15.                                   Execution.

Omnicell, Inc. has caused its duly authorized officer to execute this Plan
effective as of May 2, 2007.

 

OMNICELL, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

11


--------------------------------------------------------------------------------


For Employees Age 40 or Older

Individual Termination

 

EXHIBIT A

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Omnicell, Inc.
Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or the
Employer that is not expressly stated therein. Certain capitalized terms used in
this Release are defined in the Plan.

I hereby confirm my obligations under my Proprietary Information and Inventions
Agreement with the Company and/or the Employer.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company, the Employers, and their parents, subsidiaries, successors,
predecessors and affiliates, and their partners, members, directors, officers,
employees, stockholders, shareholders, agents, attorneys, predecessors,
insurers, affiliates and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date I sign this Release. This general release includes, but is
not limited to: (a) all claims arising out of or in any way related to my
employment with the Company, the Employers or their affiliates, or the
termination of that employment; (b) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company, the Employers, or their affiliates;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended); provided, however, that nothing in this
paragraph shall be construed in any way to release the Company or its affiliates
from its obligation to indemnify me pursuant to agreement or applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this

1


--------------------------------------------------------------------------------


Release (although I may choose voluntarily not do so); (c) I have twenty-one
(21) days to consider this Release (although I may choose voluntarily to sign
this Release earlier); (d) I have seven (7) days following the date I sign this
Release to revoke the Release by providing written notice to an officer of the
Company; and (e) this Release shall not be effective until the date upon which
the revocation period has expired, which shall be the eighth day after I sign
this Release.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows:  “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

Employee

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2


--------------------------------------------------------------------------------


For Employees Age 40 or Older

Group Termination

 

EXHIBIT B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Omnicell, Inc.
Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or the
Employer that is not expressly stated therein. Certain capitalized terms used in
this Release are defined in the Plan.

I hereby confirm my obligations under my Proprietary Information and Inventions
Agreement with the Company and/or the Employer.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company, the Employers and their parents, subsidiaries, successors,
predecessors and affiliates, and its and their partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company, the Employers or their affiliates, or
the termination of that employment; (b) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company, the Employers, or their affiliates;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended); provided, however, that nothing in this
paragraph shall be construed in any way to release the Company or its affiliates
from its obligation to indemnify me pursuant to agreement or applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this

1


--------------------------------------------------------------------------------


Release (although I may choose voluntarily not to do so); (c) I have forty-five
(45) days to consider this Release (although I may choose voluntarily to sign
this Release earlier); (d) I have seven (7) days following the date I sign this
Release to revoke the Release by providing written notice to an office of the
Company; (e) this Release shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after I sign this
Release; and (f) I have received with this Release a detailed list of the job
titles and ages of all employees who were terminated in this group termination
and the ages of all employees of the Company in the same job classification or
organizational unit who were not terminated.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows:  “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.

Employee

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2


--------------------------------------------------------------------------------


For Employees Under Age 40

Individual and Group Termination

 

EXHIBIT C

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Omnicell, Inc.
Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated therein. Certain capitalized terms used in this Release are
defined in the Plan.

I hereby confirm my obligations under my Proprietary Information and Inventions
Agreement with the Company and/or the Employer.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company, the Employers and their parents, subsidiaries, successors,
predecessors and affiliates, and its and their partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company, the Employers or their affiliates, or
the termination of that employment; (b) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company, the Employers, or their affiliates;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended); provided, however, that nothing in this
paragraph shall be construed in any way to release the Company or its affiliates
from its obligation to indemnify me pursuant to agreement or applicable law.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

1


--------------------------------------------------------------------------------


I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

Employee

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2


--------------------------------------------------------------------------------


APPENDIX A

OMNICELL, INC.

SEVERANCE BENEFIT PLAN

Affiliates of the Company whose employees are eligible to participate in the
Omnicell, Inc. Severance Benefit Plan (each an “Employer”) are as follows:

None

The foregoing list of Employers is subject to such change as the Company,
pursuant to Section 1 of the Plan, may determine in its sole and absolute
discretion. Any such change to the participating Employers shall be set forth in
a revised version of this Appendix A.

 

Appendix A Adopted: May 2, 2007

 

 

 

OMNICELL, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 


--------------------------------------------------------------------------------


Appendix B

Omnicell, Inc.
Severance Benefit Plan

Severance benefits provided to Eligible Employees under the Omnicell, Inc.
Severance Benefit Plan (the “Plan”) are as follows, and apply to Eligible
Employees up to and including the level of Senior Manager:

1.                                      Severance Benefits. Subject to the
exceptions set forth in Section 2(b) of the Plan, each Eligible Employee who
meets all the requirements set forth in Sections 2(a) and 4(a) of the Plan,
including, without limitation, executing a general waiver and release in
substantially the form attached to the Plan as Exhibit A, Exhibit B or Exhibit
C, as appropriate, within the applicable time period set forth therein and
provided that such release becomes effective in accordance with its terms, shall
receive severance benefits as set forth in this Appendix B. The Company, in its
sole discretion, may modify the form of the required general waiver and release
to comply with applicable law, and may incorporate such waiver and release into
a termination agreement or other agreement with the Eligible Employee.

(a)                                  Cash Severance Benefit. Eligible Employees
shall be entitled to receive a cash severance benefit equal to the number of
months of Base Salary set forth below next to his or her Years of Service at the
time of termination. Partial Years of Service are not counted.

Years of Service

 

Months of Base Salary

1

 

1 month

2

 

2 months

3

 

3 months

For each 5 Years of Service

 

1 extra month

 

(b)                                  Continued Group Health Plan Benefits. If
the Eligible Employee was enrolled in a group health plan (e.g., medical,
dental, or vision plan) sponsored by the Company or an affiliate of the Company
immediately prior to termination, the Eligible Employee may be eligible to
continue coverage under such group health plan (or to convert to an individual
policy), at the time of the Eligible Employee’s termination of employment, under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). The
Company will notify the Eligible Employee of any such right to continue such
coverage at the time of termination pursuant to COBRA. No provision of this Plan
will affect the continuation coverage rules under COBRA, except that the
Company’s payment, if any, of applicable insurance premiums, or waiver of any
cost of coverage under any self-funded group health plan, will be credited as
payment by the Eligible Employee for purposes of the Eligible Employee’s payment
required under COBRA.

1


--------------------------------------------------------------------------------


Therefore, the period during which an Eligible Employee may elect to continue
the Company’s or its affiliate’s group health plan coverage at his or her own
expense under COBRA, the length of time during which COBRA coverage will be made
available to the Eligible Employee, and all other rights and obligations of the
Eligible Employee under COBRA (except the obligation to pay insurance premiums
that the Company pays, if any, or, with respect to a self-funded plan, any
obligation to pay the cost of coverage to the Company that the Company waives,
if any) will be applied in the same manner that such rules would apply in the
absence of this Plan.

If an Eligible Employee timely elects continued coverage under COBRA, the
Company shall pay the same portion of (or, in the case of any self-funded plan,
shall credit the Eligible Employee with the same portion of) the Eligible
Employee’s premiums for COBRA continuation coverage (including coverage for the
Eligible Employee’s eligible dependents) that the Company paid (or bore in the
case of any self-funded plan) for the Eligible Employee’s active employee
coverage under the Company’s group health plans for the number of months
following the Eligible Employee’s termination of employment that is equal to the
number of months of the cash severance benefit described above. Notwithstanding
the foregoing, no such premium payments shall be made or credited following the
Eligible Employee’s death or the effective date of the Eligible Employee’s
coverage by a group health plan of a subsequent employer. The Eligible Employee
shall be responsible for paying the full portion of the COBRA premiums necessary
to maintain continued coverage under the Company’s group health plans. Upon
receipt by the Company of written documentation that the Eligible Employee paid
the COBRA premium for the applicable month, the Company shall pay to the
Eligible Employee the Company’s portion of the COBRA premium payment for that
month. Each Eligible Employee shall be required to notify the Company
immediately if the Eligible Employee becomes covered by a group health plan of a
subsequent employer. Upon the conclusion of such period of insurance premium
payments made by the Company, or the provision of coverage under a self-funded
group health plan, the Eligible Employee will be responsible for the entire
payment of premiums (or payment for the cost of coverage) required under COBRA
for the duration of the COBRA period.

 

For purposes of this Section 1(b), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law, as applicable, and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by the Eligible Employee under an Internal Revenue Code Section
125 health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.

(c)                                  Outplacement Assistance. Eligible Employees
shall be entitled to outplacement assistance, the scope of which shall be
determined by the Company in the Company’s sole discretion. Eligible Employees
shall not be entitled to any payment in lieu of outplacement assistance.

2


--------------------------------------------------------------------------------


2.                                      Definitions: The following definitions
shall apply for purposes of this Appendix B:

(a)                                  “Base Salary” shall mean the Eligible
Employee’s base pay (excluding incentive pay, premium pay, commissions,
overtime, bonuses and other forms of variable compensation), at the rate in
effect during the last regularly scheduled payroll period immediately preceding
the Eligible Employee’s termination date. For any Eligible Employees that are
regular part-time employees, “Base Salary” shall mean the pro-rata equivalent of
the Eligible Employee’s base pay which reflects the part-time status of the
Eligible Employee.

(b)                                  “Years of Service” means a continuous
complete twelve-month period commencing on an Eligible Employee’s date of hire
with the Company or an Employer and anniversaries thereof, during which the
Eligible Employee is employed by the Company or an Employer, and ending on the
date on which the Eligible Employee is notified, in writing, pursuant to Section
2(a)(1) of the Plan that he or she is eligible for participation in the Plan.
For purposes of the foregoing, an Eligible Employee will receive credit for any
time on a paid leave of absence, but not for time on an unpaid leave of absence.

3.                                      Other Employee Benefits. All other
benefits (such as life insurance, disability coverage, and 401(k) plan coverage)
terminate as of the Eligible Employee’s termination date (except to the extent
that a conversion privilege may be available thereunder).

4.                                      Reductions Pursuant to Section 3(c) of
the Plan. The severance benefits set forth in this Appendix B are subject to
certain reductions under Section 3(c) of the Plan.

The foregoing severance benefits are subject to such change as the Company,
pursuant to Section 3(a) of the Plan, may determine in its sole and absolute
discretion. Any such change in severance benefits shall be set forth in a
revised version of this Appendix B.

 

Appendix B Adopted: May 2, 2007

 

 

 

Omnicell, Inc.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

3


--------------------------------------------------------------------------------


Appendix B

Omnicell, Inc.
Severance Benefit Plan

Severance benefits provided to Eligible Employees under the Omnicell, Inc.
Severance Benefit Plan (the “Plan”) are as follows, and apply to Eligible
Employees at the levels of Director and Senior Director:

1.                                      Severance Benefits. Subject to the
exceptions set forth in Section 2(b) of the Plan, each Eligible Employee who
meets all the requirements set forth in Sections 2(a) and 4(a) of the Plan,
including, without limitation, executing a general waiver and release in
substantially the form attached to the Plan as Exhibit A, Exhibit B or Exhibit
C, as appropriate, within the applicable time period set forth therein and
provided that such release becomes effective in accordance with its terms, shall
receive severance benefits as set forth in this Appendix B. The Company, in its
sole discretion, may modify the form of the required general waiver and release
to comply with applicable law, and may incorporate such waiver and release into
a termination agreement or other agreement with the Eligible Employee.

(a)                                  Cash Severance Benefit. Eligible Employees
shall be entitled to receive a cash severance benefit equal to the number of
months of Base Salary set forth below next to his or her Years of Service at the
time of termination. Partial Years of Service are not counted.

Years of Service

 

Months of Base Salary

Not relevant

 

4 months

For each 5 Years of Service

 

1 extra month

 

(b)                                  Continued Group Health Plan Benefits. If
the Eligible Employee was enrolled in a group health plan (e.g., medical,
dental, or vision plan) sponsored by the Company or an affiliate of the Company
immediately prior to termination, the Eligible Employee may be eligible to
continue coverage under such group health plan (or to convert to an individual
policy), at the time of the Eligible Employee’s termination of employment, under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). The
Company will notify the Eligible Employee of any such right to continue such
coverage at the time of termination pursuant to COBRA. No provision of this Plan
will affect the continuation coverage rules under COBRA, except that the
Company’s payment, if any, of applicable insurance premiums, or waiver of any
cost of coverage under any self-funded group health plan, will be credited as
payment by the Eligible Employee for purposes of the Eligible Employee’s payment
required under COBRA.

Therefore, the period during which an Eligible Employee may elect to continue
the Company’s or its affiliate’s group health plan coverage at his or her own

1


--------------------------------------------------------------------------------


expense under COBRA, the length of time during which COBRA coverage will be made
available to the Eligible Employee, and all other rights and obligations of the
Eligible Employee under COBRA (except the obligation to pay insurance premiums
that the Company pays, if any, or, with respect to a self-funded plan, any
obligation to pay the cost of coverage to the Company that the Company waives,
if any) will be applied in the same manner that such rules would apply in the
absence of this Plan.

If an Eligible Employee timely elects continued coverage under COBRA, the
Company shall pay the same portion of (or, in the case of any self-funded plan,
shall credit the Eligible Employee with the same portion of) the Eligible
Employee’s premiums for COBRA continuation coverage (including coverage for the
Eligible Employee’s eligible dependents) that the Company paid (or bore in the
case of any self-funded plan) for the Eligible Employee’s active employee
coverage under the Company’s group health plans for the number of months
following the Eligible Employee’s termination of employment that is equal to the
number of months of the cash severance benefit described above. Notwithstanding
the foregoing, no such premium payments shall be made or credited following the
Eligible Employee’s death or the effective date of the Eligible Employee’s
coverage by a group health plan of a subsequent employer. The Eligible Employee
shall be responsible for paying the full portion of the COBRA premiums necessary
to maintain continued coverage under the Company’s group health plans. Upon
receipt by the Company of written documentation that the Eligible Employee paid
the COBRA premium for the applicable month, the Company shall pay to the
Eligible Employee the Company’s portion of the COBRA premium payment for that
month. Each Eligible Employee shall be required to notify the Company
immediately if the Eligible Employee becomes covered by a group health plan of a
subsequent employer. Upon the conclusion of such period of insurance premium
payments made by the Company, or the provision of coverage under a self-funded
group health plan, the Eligible Employee will be responsible for the entire
payment of premiums (or payment for the cost of coverage) required under COBRA
for the duration of the COBRA period.

 

For purposes of this Section 1(b), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law, as applicable, and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by the Eligible Employee under an Internal Revenue Code Section
125 health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.

(c)                                  Outplacement Assistance. Eligible Employees
shall be entitled to outplacement assistance, the scope of which shall be
determined by the Company in the Company’s sole discretion. Eligible Employees
shall not be entitled to any payment in lieu of outplacement assistance.

2


--------------------------------------------------------------------------------


2.                                      Definitions: The following definitions
shall apply for purposes of this Appendix B:

(a)                                  “Base Salary” shall mean the Eligible
Employee’s base pay (excluding incentive pay, premium pay, commissions,
overtime, bonuses and other forms of variable compensation), at the rate in
effect during the last regularly scheduled payroll period immediately preceding
the Eligible Employee’s termination date. For any Eligible Employees that are
regular part-time employees, “Base Salary” shall mean the pro-rata equivalent of
the Eligible Employee’s base pay which reflects the part-time status of the
Eligible Employee.

(b)                                  “Years of Service” means a continuous
complete twelve-month period commencing on an Eligible Employee’s date of hire
with the Company or an Employer and anniversaries thereof, during which the
Eligible Employee is employed by the Company or an Employer, and ending on the
date on which the Eligible Employee is notified, in writing, pursuant to Section
2(a)(1) of the Plan that he or she is eligible for participation in the Plan.
For purposes of the foregoing, an Eligible Employee will receive credit for any
time on a paid leave of absence, but not for time on an unpaid leave of absence.

3.                                      Other Employee Benefits. All other
benefits (such as life insurance, disability coverage, and 401(k) plan coverage)
terminate as of the Eligible Employee’s termination date (except to the extent
that a conversion privilege may be available thereunder).

4.                                      Reductions Pursuant to Section 3(c) of
the Plan. The severance benefits set forth in this Appendix B are subject to
certain reductions under Section 3(c) of the Plan.

The foregoing severance benefits are subject to such change as the Company,
pursuant to Section 3(a) of the Plan, may determine in its sole and absolute
discretion. Any such change in severance benefits shall be set forth in a
revised version of this Appendix B.

Appendix B Adopted: May 2, 2007

 

 

 

Omnicell, Inc.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

3


--------------------------------------------------------------------------------


Appendix B

Omnicell, Inc.
Severance Benefit Plan

Severance benefits provided to Eligible Employees under the Omnicell, Inc.
Severance Benefit Plan (the “Plan”) are as follows, and apply to Eligible
Employees at the level of Vice President, where such Vice President is not
reported by the Company as an officer under Section 16(b) of the Securities and
Exchange Act of 1934:

1.                                      Severance Benefits. Subject to the
exceptions set forth in Section 2(b) of the Plan, each Eligible Employee who
meets all the requirements set forth in Sections 2(a) and 4(a) of the Plan,
including, without limitation, executing a general waiver and release in
substantially the form attached to the Plan as Exhibit A, Exhibit B or Exhibit
C, as appropriate, within the applicable time period set forth therein and
provided that such release becomes effective in accordance with its terms, shall
receive severance benefits as set forth in this Appendix B. The Company, in its
sole discretion, may modify the form of the required general waiver and release
to comply with applicable law, and may incorporate such waiver and release into
a termination agreement or other agreement with the Eligible Employee.

(a)                                  Cash Severance Benefit. Eligible Employees
shall be entitled to receive a cash severance benefit equal to the number of
months of Base Salary set forth below next to his or her Years of Service at the
time of termination. Partial Years of Service are not counted.

Years of Service

 

Months of Base Salary

Not relevant

 

6 months

For each 5 Years of Service

 

2 extra months

 

(b)                                  Continued Group Health Plan Benefits. If
the Eligible Employee was enrolled in a group health plan (e.g., medical,
dental, or vision plan) sponsored by the Company or an affiliate of the Company
immediately prior to termination, the Eligible Employee may be eligible to
continue coverage under such group health plan (or to convert to an individual
policy), at the time of the Eligible Employee’s termination of employment, under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). The
Company will notify the Eligible Employee of any such right to continue such
coverage at the time of termination pursuant to COBRA. No provision of this Plan
will affect the continuation coverage rules under COBRA, except that the
Company’s payment, if any, of applicable insurance premiums, or waiver of any
cost of coverage under any self-funded group health plan, will be credited as
payment by the Eligible Employee for purposes of the Eligible Employee’s payment
required under COBRA.

1


--------------------------------------------------------------------------------


Therefore, the period during which an Eligible Employee may elect to continue
the Company’s or its affiliate’s group health plan coverage at his or her own
expense under COBRA, the length of time during which COBRA coverage will be made
available to the Eligible Employee, and all other rights and obligations of the
Eligible Employee under COBRA (except the obligation to pay insurance premiums
that the Company pays, if any, or, with respect to a self-funded plan, any
obligation to pay the cost of coverage to the Company that the Company waives,
if any) will be applied in the same manner that such rules would apply in the
absence of this Plan.

If an Eligible Employee timely elects continued coverage under COBRA, the
Company shall pay the same portion of (or, in the case of any self-funded plan,
shall credit the Eligible Employee with the same portion of) the Eligible
Employee’s premiums for COBRA continuation coverage (including coverage for the
Eligible Employee’s eligible dependents) that the Company paid (or bore in the
case of any self-funded plan) for the Eligible Employee’s active employee
coverage under the Company’s group health plans for the number of months
following the Eligible Employee’s termination of employment that is equal to the
number of months of the cash severance benefit described above. Notwithstanding
the foregoing, no such premium payments shall be made or credited following the
Eligible Employee’s death or the effective date of the Eligible Employee’s
coverage by a group health plan of a subsequent employer. The Eligible Employee
shall be responsible for paying the full portion of the COBRA premiums necessary
to maintain continued coverage under the Company’s group health plans. Upon
receipt by the Company of written documentation that the Eligible Employee paid
the COBRA premium for the applicable month, the Company shall pay to the
Eligible Employee the Company’s portion of the COBRA premium payment for that
month. Each Eligible Employee shall be required to notify the Company
immediately if the Eligible Employee becomes covered by a group health plan of a
subsequent employer. Upon the conclusion of such period of insurance premium
payments made by the Company, or the provision of coverage under a self-funded
group health plan, the Eligible Employee will be responsible for the entire
payment of premiums (or payment for the cost of coverage) required under COBRA
for the duration of the COBRA period.

 

For purposes of this Section 1(b), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law, as applicable, and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by the Eligible Employee under an Internal Revenue Code Section
125 health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.

(c)                                  Outplacement Assistance. Eligible Employees
shall be entitled to outplacement assistance, the scope of which shall be
determined by the Company in the Company’s sole discretion. Eligible Employees
shall not be entitled to any payment in lieu of outplacement assistance.

2


--------------------------------------------------------------------------------


2.                                      Definitions: The following definitions
shall apply for purposes of this Appendix B:

(a)                                  “Base Salary” shall mean the Eligible
Employee’s base pay (excluding incentive pay, premium pay, commissions,
overtime, bonuses and other forms of variable compensation), at the rate in
effect during the last regularly scheduled payroll period immediately preceding
the Eligible Employee’s termination date. For any Eligible Employees that are
regular part-time employees, “Base Salary” shall mean the pro-rata equivalent of
the Eligible Employee’s base pay which reflects the part-time status of the
Eligible Employee.

(b)                                  “Years of Service” means a continuous
complete twelve-month period commencing on an Eligible Employee’s date of hire
with the Company or an Employer and anniversaries thereof, during which the
Eligible Employee is employed by the Company or an Employer, and ending on the
date on which the Eligible Employee is notified, in writing, pursuant to Section
2(a)(1) of the Plan that he or she is eligible for participation in the Plan.
For purposes of the foregoing, an Eligible Employee will receive credit for any
time on a paid leave of absence, but not for time on an unpaid leave of absence.

3.                                      Other Employee Benefits. All other
benefits (such as life insurance, disability coverage, and 401(k) plan coverage)
terminate as of the Eligible Employee’s termination date (except to the extent
that a conversion privilege may be available thereunder).

4.                                      Reductions Pursuant to Section 3(c) of
the Plan. The severance benefits set forth in this Appendix B are subject to
certain reductions under Section 3(c) of the Plan.

The foregoing severance benefits are subject to such change as the Company,
pursuant to Section 3(a) of the Plan, may determine in its sole and absolute
discretion. Any such change in severance benefits shall be set forth in a
revised version of this Appendix B.

Appendix B Adopted: May 2, 2007

 

 

 

Omnicell, Inc.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

3


--------------------------------------------------------------------------------


Appendix B

Omnicell, Inc.

Severance Benefit Plan

Severance benefits provided to Eligible Employees under the Omnicell, Inc.
Severance Benefit Plan (the “Plan”) are as follows, and apply to Eligible
Employees at the level of Vice President,  where such Vice President is reported
by the Company as an officer under Section 16(b) of the Securities and Exchange
Act of 1934, and the President:

1.                                      Severance Benefits.  Subject to the
exceptions set forth in Section 2(b) of the Plan, each Eligible Employee who
meets all the requirements set forth in Sections 2(a) and 4(a) of the Plan,
including, without limitation, executing a general waiver and release in
substantially the form attached to the Plan as Exhibit A, Exhibit B or Exhibit
C, as appropriate, within the applicable time period set forth therein and
provided that such release becomes effective in accordance with its terms, shall
receive severance benefits as set forth in this Appendix B. The Company, in its
sole discretion, may modify the form of the required general waiver and release
to comply with applicable law, and may incorporate such waiver and release into
a termination agreement or other agreement with the Eligible Employee.

(a)                                  Cash Severance Benefit.  Eligible Employees
shall be entitled to receive a cash severance benefit equal to the number of
months of Base Salary set forth below next to his or her Years of Service at the
time of termination. Partial Years of Service are not counted.

Years of Service

 

Months of Base Salary

Not relevant

 

12 months

For each 5 Years of Service

 

2 extra months

(b)                                  Continued Group Health Plan Benefits.  If
the Eligible Employee was enrolled in a group health plan (e.g., medical,
dental, or vision plan) sponsored by the Company or an affiliate of the Company
immediately prior to termination, the Eligible Employee may be eligible to
continue coverage under such group health plan (or to convert to an individual
policy), at the time of the Eligible Employee’s termination of employment, under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). The
Company will notify the Eligible Employee of any such right to continue such
coverage at the time of termination pursuant to COBRA. No provision of this Plan
will affect the continuation coverage rules under COBRA, except that the
Company’s payment, if any, of applicable insurance premiums, or waiver of any
cost of coverage under any self-funded group health plan, will be credited as
payment by the Eligible Employee for purposes of the Eligible Employee’s payment
required under COBRA.

1


--------------------------------------------------------------------------------


Therefore, the period during which an Eligible Employee may elect to continue
the Company’s or its affiliate’s group health plan coverage at his or her own
expense under COBRA, the length of time during which COBRA coverage will be made
available to the Eligible Employee, and all other rights and obligations of the
Eligible Employee under COBRA (except the obligation to pay insurance premiums
that the Company pays, if any, or, with respect to a self-funded plan, any
obligation to pay the cost of coverage to the Company that the Company waives,
if any) will be applied in the same manner that such rules would apply in the
absence of this Plan.

If an Eligible Employee timely elects continued coverage under COBRA, the
Company shall pay the same portion of (or, in the case of any self-funded plan,
shall credit the Eligible Employee with the same portion of) the Eligible
Employee’s premiums for COBRA continuation coverage (including coverage for the
Eligible Employee’s eligible dependents) that the Company paid (or bore in the
case of any self-funded plan) for the Eligible Employee’s active employee
coverage under the Company’s group health plans for the number of months
following the Eligible Employee’s termination of employment that is equal to the
number of months of the cash severance benefit described above.  Notwithstanding
the foregoing, no such premium payments shall be made or credited following the
Eligible Employee’s death or the effective date of the Eligible Employee’s
coverage by a group health plan of a subsequent employer.  The Eligible Employee
shall be responsible for paying the full portion of the COBRA premiums necessary
to maintain continued coverage under the Company’s group health plans.  Upon
receipt by the Company of written documentation that the Eligible Employee paid
the COBRA premium for the applicable month, the Company shall pay to the
Eligible Employee the Company’s portion of the COBRA premium payment for that
month.  Each Eligible Employee shall be required to notify the Company
immediately if the Eligible Employee becomes covered by a group health plan of a
subsequent employer. Upon the conclusion of such period of insurance premium
payments made by the Company, or the provision of coverage under a self-funded
group health plan, the Eligible Employee will be responsible for the entire
payment of premiums (or payment for the cost of coverage) required under COBRA
for the duration of the COBRA period.

For purposes of this Section 1(b), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law, as applicable, and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by the Eligible Employee under an Internal Revenue Code Section
125 health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.

(c)                                  Outplacement Assistance.  Eligible
Employees shall be entitled to outplacement assistance, the scope of which shall
be determined by the Company in the Company’s sole discretion. Eligible
Employees shall not be entitled to any payment in lieu of outplacement
assistance.

2


--------------------------------------------------------------------------------


2.                                      Definitions:  The following definitions
shall apply for purposes of this Appendix B:

(a)                                  “Base Salary” shall mean the Eligible
Employee’s base pay (excluding incentive pay, premium pay, commissions,
overtime, bonuses and other forms of variable compensation), at the rate in
effect during the last regularly scheduled payroll period immediately preceding
the Eligible Employee’s termination date. For any Eligible Employees that are
regular part-time employees, “Base Salary” shall mean the pro-rata equivalent of
the Eligible Employee’s base pay which reflects the part-time status of the
Eligible Employee.

(b)                                  “Years of Service” means a continuous
complete twelve-month period commencing on an Eligible Employee’s date of hire
with the Company or an Employer and anniversaries thereof, during which the
Eligible Employee is employed by the Company or an Employer, and ending on the
date on which the Eligible Employee is notified, in writing, pursuant to Section
2(a)(1) of the Plan that he or she is eligible for participation in the Plan.
For purposes of the foregoing, an Eligible Employee will receive credit for any
time on a paid leave of absence, but not for time on an unpaid leave of absence.

3.                                      Other Employee Benefits.  All other
benefits (such as life insurance, disability coverage, and 401(k) plan coverage)
terminate as of the Eligible Employee’s termination date (except to the extent
that a conversion privilege may be available thereunder).

4.                                      Reductions Pursuant to Section 3(c) of
the Plan.  The severance benefits set forth in this Appendix B are subject to
certain reductions under Section 3(c) of the Plan.

The foregoing severance benefits are subject to such change as the Company,
pursuant to Section 3(a) of the Plan, may determine in its sole and absolute
discretion. Any such change in severance benefits shall be set forth in a
revised version of this Appendix B.

Appendix B Adopted: May 2, 2007

 

 

 

OMNICELL, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

3


--------------------------------------------------------------------------------